     Case: 4:21-cv-00647-RLW Doc. #: 3 Filed: 06/11/21 Page: 1 of 2 PageID #: 4


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GERALD R. CARROLL,                                )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 4:21-CV-647-RLW
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. Movant filed a letter, dated June 2, 2021,

in his closed criminal case, U.S. v. Carroll, Case No. 4:98-CR-351-RLW-1 (E.D. Mo.). The letter

sought relief from judgment pursuant to United States v. Booker, 543 U.S. 2020 (2005). In the

interests of justice, the Court construed the letter as a motion for relief from judgment,

administratively terminated the motion, and opened the instant civil action under 28 U.S.C. § 2255.

(ECF No. 1).

       When a court on its own motion characterizes a filing as a § 2255 motion, the movant must

be given the opportunity to either consent to the classification or withdraw the filing. See Morales v.

United States, 304 F.3d 764, 767 (8th Cir. 2002).

       Movant is warned that if he consents to the classification of the instant filing as a motion under

§ 2255, this motion and any future § 2255 motion will be subject to the restrictions on filing second

or successive motions. That is, movant will not be permitted to bring a second or successive § 2255

motion unless the United States Court of Appeals for the Eighth Circuit certifies that the second or

successive motion meets the requirements set forth in § 2255(h)(1)-(2). Further, movant is warned

that § 2255 motions are subject to a one-year limitations period. See 28 U.S.C. § 2255(f).

       If movant consents to the characterization of the instant filing as a § 2255 motion, he must

inform the Court of his decision, in writing, within thirty days of the date of this Order. Furthermore,
     Case: 4:21-cv-00647-RLW Doc. #: 3 Filed: 06/11/21 Page: 2 of 2 PageID #: 5


if movant consents to the characterization, he must also file an amended § 2255 motion on the Court-

provided form within thirty days of the date of this Order. Under Eastern District of Missouri Local

Rule 2.06(A), the Court may require a movant to file the action on a Court-provided form.

         If movant opposes the characterization, or if movant fails to respond to this Order, then the

Court will dismiss the action without prejudice.

         Accordingly,

         IT IS HEREBY ORDERED that movant shall have thirty (30) days from the date of this

Order to formally consent, in writing, to the Court’s characterization of the instant filing as a § 2255

motion.

         IT IS FURTHER ORDERED that if movant consents to the characterization, then he must

file an amended § 2255 motion on the Court-provided form within thirty (30) days of the date of this

Order.

         IT IS FURTHER ORDERED that if movant does not consent to the characterization of the

instant filing as a § 2255 motion, or if movant fails to timely respond to this Order, then the Court

will dismiss the action without prejudice.

         IT IS FURTHER ORDERED that the Clerk shall mail to movant a copy of the Court’s form

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255.




                                                       __________________________________
                                                       RONNIE L. WHITE
                                                       UNITED STATES DISTRICT JUDGE


Dated this 11th day of June, 2021.




                                                   2
